Citation Nr: 1143860	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than May 31, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that granted service connection for PTSD effective from June 2, 2006.  The Veteran appealed the effective date of that award.  During the pendency of the appeal, the RO granted an effective date of May 31, 2006.  The Veteran continued his appeal.

In April 2008, the Veteran testified during a personal hearing at the RO and, in June 2009, he testified during a hearing at the RO before the undersigned.  Transcripts of both hearings are of record.

In a July 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), that, in a December 2010 Order, granted a Joint Motion for Remand, that vacated the Board's July 2010 decision and remanded the claim for compliance with the terms of the Joint Motion.


FINDINGS OF FACT

1.  PTSD was added to the rating schedule, effective April 11, 1980. 

2.  A January 1994 RO decision denied the Veteran's claim for service connection for PTSD on the basis that there was no medical evidence to support his claim; the Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal, and the decision became final.

3.  A September 2000 RO decision denied a request to reopen the previously denied claim for service connection for PTSD on the basis that the Veteran submitted no evidence in support of his claim; the Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal, and the decision became final.

4.  The Veteran filed another request to reopen the previously denied claim for service connection for PTSD in October 2001 and, in a March 2002 rating decision, the RO reopened and then denied the claim on the basis that there was insufficient evidence of a verifiable stressor; the Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal, and the decision became final.

5.  On May 31, 2006, the Veteran filed a request to reopen the previously denied claim for service connection for PTSD and, upon review of additional probative evidence, the RO granted service connection and ultimately assigned an effective date of May 31, 2006.  

6.  The Veteran did not meet all eligibility criteria for service connection for PTSD until after April 11, 1980.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 2006, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.158, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

As to the appeal of the effective date assigned following the grant of service connection for PTSD, in cases, as here, where the claim arose in another context - namely, the Veteran trying to establish his entitlement to service connection, and this claim since has been granted, the claim as it arose in that initial context has been substantiated.  So additional VCAA notice is not required because the intended purpose of the notice has been served.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's General Counsel similarly held that no additional VCAA notice is required in this circumstance, for a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued a SOC in June 2009 addressing the downstream effective-date claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than May 31, 2006, for the increased rating, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of the downstream effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on when he filed this claim, so an examination and opinion (even one in retrospect) are not needed to fairly decide this claim.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85 (2009).

II. Factual Background and Legal Analysis

In written and oral statements in support of his claim, the Veteran has argued that 1993, when he initially applied for service connection, is the more appropriate date for his award of service connection for PTSD.  During his June 2009 hearing, he maintained that the proper effective date should be the date of his completion of a PTSD program at a VA medical facility in Albuquerque as shown on his 1993 certificate of program completion (see Board hearing transcript at page 3).  

The record reflects that Veteran originally filed a claim for service connection for PTSD, on a VA Form 21-526, in October 1993.  At that time, he checked no to having been hospitalized within the past three months, and wrote "none" in answer to a request to list physicians or hospitals where he was treated for the claimed disorder, nor did he identify any medical provider or other source of medical evidence in support of his claim.  In letters dated on October 13 and October 14, 1993, the RO requested that the Veteran identify that date(s) and location(s) of VA treatment and said that it would obtain the treatment records.  He did not respond to the RO's request.  The claim was denied in a January 1994 rating decision.  The Veteran was notified in writing of the denial and his appellate rights, but did not appeal, and the decision became final.

The Veteran filed a request to reopen his previously denied claim for service connection for PTSD in May 2000, but submitted no evidence in support of his claim.  The claim was denied by the RO in a September 2000 rating decision and the Veteran was notified in writing of the denial and his appellate rights, but did not appeal, and the decision became final.  

The Veteran filed another request to reopen his previously denied claim for service connection for PTSD in October 2001.  At this time, the Veteran advised the RO of his treatment for PTSD at VA medical facilities in Fort Meade and Albuquerque and those records were obtained.  In a March 2002 rating decision, the RO reopened the Veteran's claim, and then denied it on the merits on the basis that there was insufficient evidence of a verifiable stressor.  The Veteran was notified in writing of the denial and his appellate rights, but did not appeal, and the decision became final.  

On May 31, 2006, the RO received the Veteran's request to reopen his previously denied claim for service connection for PTSD.  At this time, he submitted additional evidence to corroborate his alleged in-service stressful events.  Upon review of this additional evidence, the claim was reopened and granted by the RO in a June 2007 rating decision and, ultimately, an effective date of May 31, 2006 was assigned for the grant of service connection.

If the Veteran filed a claim for service connection for the disability at issue within one year of his separation from service, and the claim is granted, then he is entitled to an effective date retroactive to the day following his discharge from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In this case, the Veteran, who served on active duty in the military from January 1966 to January 1968, did not file a claim for service connection for PTSD within one year of his discharge from service and has not alleged otherwise.  

If a claim (once filed) is denied and not timely appealed, then the earliest possible effective date the Veteran can receive is when he files a petition to reopen the claim on the basis of new and material evidence.  The proper effective date for new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

Further concerning this, the Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim").

Based upon a complete review of the evidence on file in this case, the Board finds that the effective date of May 31, 2006, is the earliest effective date assignable for service connection for PTSD, as a matter of law.  The date of receipt of the Veteran's original claim seeking service connection for this disorder was more than one year after his separation from service in 1968.  Accordingly, the applicable regulation dictates that the effective date is the later of the date of receipt of the reopened claim, or the date entitlement arose.

Here, the Veteran claimed service connection for PTSD in October 1993, and his claim was denied by the RO in January 1994.  The Veteran was notified of the RO's action and did not appeal, and the decision became final.  He next sought to have the claim for service connection reopened, filing a request in May 2000 and his claim was denied by the RO in September 2000.  The Veteran was notified in writing of the RO's action and his appellate rights and did not appeal, and the decision became final.  He next sought to have the claim for service connection reopened, filing a request in October 2001 and his claim was denied by the RO in March 2002.  The Veteran was notified in writing of the RO's action and his appellate rights and did not appeal, and the decision became final.  He next sought to have the claim for service connection reopened, filing a claim for service connection for PTSD on May 31, 2006 and, after reviewing additional evidence, the RO granted service connection, ultimately effective from May 31, 2006, the date of receipt of the claim for PTSD.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must be filed in order for any type of benefit to be paid."

Nor has the Veteran alleged clear and unmistakable error (CUE) in the initial January 1994 decision, certainly not with the required degree of specificity in his pleadings to constitute a valid claim.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

In the absence of a successful collateral attack of that earlier January 1994 RO decision on the basis of CUE, there are no grounds for a free-standing earlier effective date claim concerning matters addressed in that earlier, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran has also not alleged CUE in either the September 2000 or March 2002 rating decisions that denied his claim.  Id.

After the RO's March 2002 denial of the Veteran's petition to reopen a claim for service connection for PTSD, the Veteran did not file to reopen his claim for service connection until May 31, 2006.  That is to say, during the intervening period between the initial denial of his claim in March 2002, and receipt of his petition to reopen this claim on May 31, 2006, there was no formal or informal claim for VA compensation benefits for his PTSD.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  The informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required, however, to anticipate any potential claim for a particular benefit where no intention to raise it has been expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Following receipt of the Veteran's May 31, 2006 petition to reopen his claim, service connection for PTSD was granted and a 70 percent rating was assigned, and ultimately effectuated from May 31, 2006. 

During the course of this appeal, the Veteran has argued that the more appropriate effective date of his grant of service connection for PTSD is from 1993 when he received a certificate of completion of a PTSD program from a VA medical facility in Albuquerque.  However, a thorough review of the record reveals that, at the time he filed his initial claim for service connection in October 1993, the Veteran denied recent hospitalization and did not identify even one medical provider who treated him for his claimed PTSD.  Moreover, in an October 13, 1993 letter sent to the Veteran's correct address of record, the RO advised him of the action taken on his claim, and specifically told him that "[i]f you have received treatment at a VA facility or at VA expense, furnish the dates and places of treatment.  We will then obtain the necessary reports of such treatment".  In an October 14, 1993 letter, the RO advised the Veteran of the "best types" of evidence to support his claim that included statements that show the dates of treatment and diagnoses of the claimed disorder.  The Veteran did not respond to the RO's letters.  The "duty to assist is not always a one-way street.  If a Veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  The Veteran cannot assume that the RO had knowledge of his 1993 VA treatment for PTSD, although he denied such treatment and failed to provide even one iota of information to assist the RO in obtaining these medical records.  In fact, it was not until October 2001, when he requested to reopen his claim for service connection, that the Veteran finally advised the RO of the existence of pertinent medical evidence at the VA hospital in Albuquerque and those records were obtained.  

An earlier effective date cannot be granted without a finding of CUE.  The Board notes that there has been no allegation of CUE in the January 1994, September 2000, or March 2002 rating decisions.

Although the Veteran now contends that service connection should be granted from 1993, when he filed an initial claim for service connection for PTSD, there was no objective medical evidence on file indicating that the Veteran's claim disability was incurred or aggravated in service.  Moreover, in January 1994, the RO denied the Veteran's claim for service connection for PTSD and, in September 2000 and March 2003, denied his requests to reopen the previously denied claims.  Those actions are final, and it was the Veteran's May 2006 claim for service connection for PTSD that ultimately led to the June 2007 rating action, in which service connection was granted, and ultimately effectuated from May 31, 2006.

Finally, the Board notes the December 2010 Joint Motion requested that the Board discuss the potential applicability of 38 C.F.R. § 3.114(a)(3) (2010) and the possibility that the Veteran may be entitled to an effective date one year earlier than the date he filed his claim for PTSD.

In support of his claim, the Veteran cites to 38 C.F.R. § 3.114(a), and contends that an earlier effective date for service connection is warranted because VA's addition of a diagnostic code for PTSD, effective April 11, 1980, was a liberalizing VA issue pursuant to 38 C.F.R. § 3.114(a).  See 45 Fed Reg. 26,326 (1980). 

A 'liberalizing law' is one that creates a new basis for entitlement to benefits.  See VAOPGCPREC 26-97 (July 16, 1997).  In other words, PTSD was not a recognized psychiatric diagnosis at the time that the Veteran was discharged from active service.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefor, Rodriguez v. West, 189 F. 3d 1351, 1354 (Fed. Cir. 1999), unless an exception applies, the RO granted the earliest effective date for a grant of service connection for PTSD that the law allows. 

An exception is made under certain circumstances: "Subject to the provisions of [38 U.S.C.A. § 5101], where compensation, dependency and indemnity compensation or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier."  38 U.S.C.A. § 5110(g).

The implementing regulation,  38 C.F.R. § 3.114(a), provides: "Where pension, compensation, dependency and indemnity compensation, or the monetary allowance under  38 U.S.C. § 1805 for a child suffering from spina bifida who is a child of a Vietnam Veteran is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where pension, compensation, dependency and indemnity compensation, or the monetary allowance under 38 U.S.C. § 1805 for a child suffering from spina bifida who is a child of a Vietnam Veteran is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  (1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  (2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  (3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request."  

Thus, the pertinent law and regulations appears to permit an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980, for PTSD.

The eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2010). 

After a careful review of the record, the Board finds that the Veteran's claim of entitlement to an effective date for service connection for PTSD prior to May 31, 2006, must be denied as a matter of law.  In short, although the Board acknowledges that the General Counsel of VA has held that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a), see VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 (1997), because the Veteran did not satisfy the criteria for a diagnosis of PTSD in April 1980, the evidence necessarily shows that he has not met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously since that time.  Indeed, because the Veteran does not even contend that he has been diagnosed as suffering from PTSD since April 1980, 38 C.F.R. § 3.114(a), by its terms, is not applicable to the Veteran's case. 

In reaching this determination, the Board notes that the Court held in McCay v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 Fed 3d 1577 (Fed. Cir. 1997), that VA regulations promulgated pursuant to the Agent Orange Act of 1991, Pub. L. No. 102-4, constituted liberalizing regulations.  In McCay, the Veteran argued that the effective date should be in the month when he was initially diagnosed as having the disability, i.e., in June 1987; the Board had affirmed the RO's assignment of May 24, 1990, the date the Veteran's claim was received, as the appropriate effective date for the grant of service connection.  The Court pointed out, however, that pursuant to 38 U.S.C.A. § 5110(g), an effective date shall not be assigned prior to the effective date of any Act or VA issue, and it may not be more than one year prior to the date the Veteran's application was filed or administrative date of entitlement, whichever was earlier.  The Court also indicated that 38 C.F.R. § 3.114 set forth the criteria for obtaining a retroactive award based on a liberalized benefit; as noted above, the Court held that VA regulations promulgated pursuant to the Agent Orange Act of 1991, Pub. L. No. 102-4, constituted liberalizing regulations.  Id. 

The Court reversed the Board and remanded the case for the assignment of an effective date for the grant of service connection of May 24, 1989.  In reaching this holding, the Court explained that the Veteran was entitled to the benefit as a matter of law because he had submitted his claim in May 1990, i.e., prior to the enactment of the liberalizing law, and that that law provided for an effective date for the grant of presumptive service connection of September 26, 1985.  The Court stated that, pursuant to 38 C.F.R. § 3.114, the Veteran was entitled to a grant of service connection of up to one year prior to the filing of his claim. 

McCay is based on the Court's interpretation of  38 C.F.R. § 3.114, which provides, in pertinent part, that where compensation is awarded pursuant to a liberalizing law or VA issue that became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. 

In contrast to McCay, where the Veteran met all the eligibility criteria at the time he filed his claim in May 1990, in this case, it is uncontested that the Veteran was not diagnosed as having PTSD in April 1980 or for many years thereafter.  Therefore, even though VA's addition of Diagnostic Code 9411 for PTSD constituted a liberalizing law or VA issue, because he did not satisfy the criteria in April 1980 (or for more than a decade thereafter), the Veteran had not met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, i.e., April 11, 1980, and such eligibility had not existed continuously from that date to the date of claim or administrative determination of entitlement, i.e., May 31, 2006.  To reiterate, the evidence does not show, and the Veteran does not contend, that he has been diagnosed as suffering from PTSD since April 1980 and, thus, 38 C.F.R. § 3.114(a), by its terms, is not applicable to the Veteran's case. 

In view of the foregoing, the Board concludes that there is no basis upon which to establish an effective date for service connection for PTSD any earlier than that which has been currently assigned, i.e., May 31, 2006.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against an effective date for service connection for PTSD, prior to May 31, 2006.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER


An effective date earlier than May 31, 2006, for the grant of service connection for PTSD is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


